Citation Nr: 9930968	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by sensitivity to chemicals.  

2. Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome.

3. Entitlement to service connection for a disability 
manifested by an elevated white blood count.  

4. Entitlement to service connection for osteoarthritis.  

5. Entitlement to service connection for folliculitis.

6. Entitlement to service connection for a disability 
manifested by fatigue.  

7. Entitlement to service connection for a disability 
manifested by sleeping problems.  

8. Entitlement to service connection for a disability 
manifested by headaches.  

9. Entitlement to service connection for depression.  

10. Entitlement to service 
connection for a disability manifested by memory loss.  

11. Entitlement to service 
connection for posttraumatic stress disorder (PTSD).  

12. Entitlement to an increased 
rating for sinusitis, currently evaluated as 10 percent 
disabling.  

13. Entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and Mrs. [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to June 
1981, from February 1988 to September 1988, and from 
September 1990 to April 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of October and December 1987 and a July 1998 rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities will be addressed in the remand portion of this 
division.  


FINDINGS OF FACT

1.  The veteran's gastrointestinal disorder has been shown to 
be due to irritable bowel syndrome and diverticulitis, which 
has not been etiologically related to service.

2.  The veteran's headache disorder is shown to be 
multifactorial, and has not been etiologically related to 
service.  

3.  A chronic disability manifested by sensitivity to 
chemicals, has not been demonstrated.  

4.  A disability manifested by difficulty sleeping has not 
been demonstrated.  

5.  A chronic disability manifested by elevated white blood 
count has not been demonstrated.  

6.  A chronic disability manifested by memory loss has not 
been demonstrated.  

7.  Joint pain is shown to be due to osteoarthritis and 
fibromyalgia that has not been etiologically related to 
service.  

8.  A depressive disorder has not been etiologically related 
to service.  

9.  Chronic fatigue has not been etiologically related to 
service.  

10.  Folliculitis has not been etiologically related to 
service.  

11.  The veteran has been diagnosed as having PTSD as a 
result of his service in the Persian Gulf.  

12.  Chronic sinusitis is not shown to cause frequently 
incapacitating episodes productive of severe disability.  

13.  The veteran had 8 non-incapacitating episodes of chronic 
sinusitis between February 1998 and February 1999.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a gastrointestinal 
disorder, including irritable bowel syndrome and 
diverticulosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by sensitivity to chemicals.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by elevated white blood count.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by memory loss.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by difficulty sleeping.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

6.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for osteoarthritis. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999)..

7.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for folliculitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

8.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic fatigue.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

9.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for multifactorial 
headaches.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

10.  The veteran has not submitted evidence of a well-
grounded claim regarding service connection for a depressive 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

11.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

12.  The criteria for a rating in excess of 10 percent for 
chronic sinusitis were not met under the criteria in effect 
prior to October 7, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Code 6513 (effective prior to October 7, 
1996).  

13.  The criteria for a rating of 30 percent for chronic 
sinusitis have been met under the criteria in effect on 
October 7, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Code 6513 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claimed Residuals of Undiagnosed Illness

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including osteoarthritis, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal must 
fail and there is no duty on the VA to assist him in the 
development of his claims because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran has claimed service connection for several 
disorders, including a disorder manifested by sensitivity to 
chemicals; a gastrointestinal disorder, including irritable 
bowel syndrome; a disability manifested by an elevated white 
blood count; osteoarthritis; folliculitis; headaches; a 
disability manifested by fatigue; a disability manifested by 
difficulty sleeping; a disability manifested by memory loss; 
and depression.  It is noted that he served in the Southwest 
Theater of Operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2001; and 

(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317.  

A.  Disabilities Manifested by Sensitivity to Chemicals, 
Sleeping Problems, Memory Loss, and an Elevated White Blood 
Count

The veteran is seeking service connection for disabilities 
manifested by sensitivity to chemicals, memory loss and 
difficulty sleeping.  However, review of the record fails to 
show that he has manifested a disability for any of these 
symptoms.  In this regard, it is noted that he has been 
afforded VA compensation examinations in September 1994 and 
July 1996 when no disability manifested by these symptoms was 
demonstrated.  Although the veteran has had consistent 
complaints that he has disabilities associated with these 
symptoms, and has testified that he has the symptoms at a 
hearing on appeal in October 1998, where there is no 
demonstration of current disability, a well-grounded claim 
has not been submitted.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Moreover, the veteran, being a layman, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regarding his claim for a disability manifested by an 
elevated white blood count, it is noted that, while 
laboratory testing found this symptom in August 1993, 
subsequent testing, including testing by VA in February 1998, 
has been normal.  Therefore, no chronic disability has been 
documented.  

Under these circumstances, the claims for service connection 
for disabilities manifested by sensitivity to chemicals, 
sleeping problems, memory loss, and an elevated white blood 
count are not considered to be plausible and must be denied.  

B.  A Gastrointestinal Disorder, Including Irritable Bowel 
Syndrome; 
Headaches; Osteoarthritis; Folliculitis; 
Chronic Fatigue; and Depression 

One of the basic criteria for service connection for any 
condition under the regulation that is specific to service in 
the Persian Gulf that has been referenced above is that the 
condition may not be attributed to any known cause.  Review 
of the record shows that there are medical diagnoses for the 
veteran's gastrointestinal disorder, headaches, folliculitis, 
fatigue, depression and joint pain.  In this regard, it is 
noted that, on examination by VA in July 1996, irritable 
bowel syndrome, diverticulosis, which are the causes of the 
veteran's gastrointestinal symptoms were diagnosed.  That 
same examination report shows a diagnosis of folliculitis.  
Therefore, this disorder may not be service connected under 
the regulation cited above.  

X-ray studies performed in December 1992 showed spurring of 
the cervical spine.  Osteoarthritis was diagnosed by the 
veteran's private physician in February 1998 and fibromyalgia 
was diagnosed in VA outpatient records in February 1999.  
Although fibromyalgia is not a well defined disorder, it does 
establish a diagnosis whereby service connection may not be 
presumptively made under the provisions of 38 C.F.R. § 3.317.  
See VAOPGCPREC 8-98.  As the veteran's joint pain has been 
attributed to a known cause, the regulation applicable to 
"undiagnosed illness" is not appropriate.  

Similarly, The veteran has been diagnosed as having headaches 
and depression, in February 1998 and July 1996 respectively.  
In February 1998, the veteran was afforded a complete 
evaluation for Persian Gulf veterans and was found to have 
chronic headaches, multifactorial.  A VA examination 
performed in July 1996, found that the veteran had a 
depressive disorder, not otherwise specified.  This is a 
diagnosed psychiatric illness.  The veteran has also been 
diagnosed as having chronic fatigue.  This is a diagnosed, 
although ill-defined disorder.  Like fibromyalgia, it may not 
be presumptively service connected. See VAOPGCPREC 8-98.  

As these disabilities have specific diagnosable causes, 
service connection cannot be established based on the 
regulations applicable to "undiagnosed illness" in veterans 
of the Persian Gulf War.  

Nevertheless, service connection could still be established if 
it otherwise shown that the claimed disorders are the result 
of the veteran's service.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir 1994).  Regarding this aspect of the veteran's claim, 
to be deemed well grounded, a claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  This evidence must include competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  None of the medical 
evidence of record relates the veteran's diagnosed 
gastrointestinal disorders, multifactorial headaches, 
osteoarthritis, fibromyalgia, folliculitis, chronic fatigue, 
or depressive disorder to his period of active duty.  While 
the veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
claimed disabilities, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

After review of the entire evidence of record the Board is 
unable to find a plausible claim for service connection for 
these disorders.  Therefore, the claim must be denied.  

C.  PTSD

The veteran is claiming service connection for PTSD as a 
result of his experiences serving in the Persian Gulf.  The 
threshold question to be answered concerning this issue is 
whether or not the veteran has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Review of the record shows that he has been diagnosed as 
having this disorder.  An examination was conducted by VA in 
July 1996 and in November 1997.  Both examinations show a 
diagnosis of PTSD.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  Moreover, where there is an undisputed, 
unequivocal current diagnoses of PTSD and the supporting 
medical reports are complete under the Diagnostic & 
Statistical Manual, the sufficiency of the stressor for 
purposes of supporting the diagnosis of PTSD for the 
individual veteran is established.  Cohen v. Brown, supra.  
Under these circumstances, the diagnoses of PTSD found in the 
record are sufficient to render the claim plausible.  
Therefore, this aspect of the veteran's claim is granted.  As 
will be discussed more fully below, the record does not 
contain sufficient evidence to decide his claim fairly and 
additional development will be necessary prior to further 
appellate action.  

II.  Increased Rating for Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran was service connected for sinusitis in a rating 
decision of the RO in October 1997.  A noncompensable rating 
was initially assigned, the veteran appealed, and a 10 
percent rating was established as of the original effective 
date, October 1995.  The veteran's appeal has been continued.  
AB v. Brown, 6 Vet. App. 35 (1993).  

It is noted that, effective in October 1996, the regulations 
applicable to evaluations of sinusitis were changed.  Where 
the law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
revised regulations may not be applied prior to their 
effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  

For moderate sinusitis, with discharge or crusting or 
scabbing and infrequent headaches, a 10 percent rating is 
warranted.  For severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, a 30 
percent rating is warranted.  38 C.F.R. § 4.97, Code 6514 
(effective prior to October 7, 1996).  

For sinusitis, with one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting, a rating of 10 
percent is warranted.  With three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  
38 C.F.R. § 4.97, Code 6513.  

An examination was conducted by VA in July 1996.  At that 
time, the veteran's nose, sinuses, mouth and throat were 
noted to be essentially negative except that they were 
"redder" than expected.  The pertinent diagnosis was 
chronic sinusitis, with allergies.  

A CT scan of the sinuses was conducted by VA in February 
1998.  At that time asymmetrical mucosal thickening on walls 
of the right maxillary sinus of a maximum of 4 mm was noted.  
Slight focal thickening in the sphenoid sinuses and mildly 
prominent tissue thickening in anterior ethmoid air cells and 
inferior left frontal sinus was also noted.  

An examination was conducted by VA in February 1998.  At that 
time, the veteran's internal nares demonstrated hyperemic and 
edematous mucosa, bilaterally.  The diagnosis was chronic 
rhinosinusitis.  

Outpatient treatment records from the veteran's private 
physician through February 1999 have been received.  A review 
of the records of treatment between February 1998 and 
February 1999 show that the veteran received treatment 8 
times for acute exacerbations of his service connected 
sinusitis.  In February 1998, he had complaints of persistent 
chronic rhinosinusitis and a sore throat.  He was noted to 
have sinus pressure pain and to be on antibiotic medication.  
In April 1998, he had complaints of recurrent sinusitis, with 
intense pharyngitis.  He was started on a different 
antibiotic medication.  In June 1998, he was noted to have 
pressure pain in both ears and a yellowish nasal discharge.  
Antibiotic medication was re-started.  In August 1998, he was 
noted to have ear pain, throat pain, a cough and postnasal 
drip of 3 to 4 days duration.  The sinuses were mildly 
tender.  He was started on, still another, antibiotic 
medication.  Additional treatment for similar symptoms was 
shown in October 1998, December 1998, and February 1999.  

The private treatment records show recurrent sinus 
infections, but these are without purulent discharge or 
crusting reflecting purulence.  The episodes are not shown to 
be incapacitating.  Therefore a 30 percent rating is not 
warranted under the criteria in effect prior to October 7, 
1996.  However, under the regulations made effective 
subsequent to that date, non-incapacitating episodes may 
provide the basis for a 30 percent rating.  The veteran 
clearly has the requisite number of these episodes, over six 
in the past year.  Under these circumstances, a 30 percent 
rating under the new regulations is warranted.  


ORDER

The claims for service connection for a disability manifested 
by sensitive to chemicals, an elevated white blood count, 
sleeping problems, and memory loss are denied.  The claims 
for stomach problems, including irritable bowel syndrome; 
osteoarthritis; folliculitis; chronic fatigue; headaches; and 
depression are denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal as to this 
issue is granted.

A rating in excess of 10 percent is denied prior to October 
7, 1997, but a 30 percent rating is warranted subsequent to 
that date subject to the controlling regulations governing 
the payment of monetary benefits.  


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred. See Cohen v. Brown, supra.  
Review of the record shows that the VA examiner who evaluated 
the veteran for PTSD did not have the veteran's claims folder 
available for review.  In addition, in written statements, 
and in testimony at a October 1998 RO hearing, the veteran 
described certain stressors which he claims have caused PTSD.  
The RO should attempt to verify the claimed stressors with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and rendered a finding as to whether or not the 
veteran served in a combat situation.  The issue of a total 
rating by reason of individual unemployability due to service 
connected disability must be held in abeyance pending the 
completion of the requested development.  

Under these circumstances, the case is remanded for the 
following:

1.  The RO should give the veteran 
another opportunity to provide a detailed 
written account (including dates, 
locations, names of other persons 
involved, unit designations, etc.) of the 
alleged service stressors for PTSD.  The 
RO should forward the veteran's statement 
and prior statements of alleged service 
stressors (along with copies of his 
service personnel records and any other 
relevant evidence) to the USASCRUR, and 
request that organization investigate and 
attempt to verify the alleged stressors.

2.  The veteran should be examined by a 
panel of two VA psychiatrists who have 
not previously examined him to determine 
the exact diagnosis, if any, of the 
psychiatric disorder.  Each psychiatrist 
should conduct a separate examination 
with consideration of the criteria for 
post-traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than post-traumatic 
stress disorder, the board should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  They should also describe 
which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrists should describe 
how the symptoms of post-traumatic stress 
disorder affect his social and industrial 
capacity.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished.  
The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DSM IV.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the examination.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







